497 P.2d 904 (1972)
Vasil M. MARKOFF, Appellant,
v.
NEW YORK LIFE INSURANCE COMPANY, Respondent.
No. 6645.
Supreme Court of Nevada.
June 6, 1972.
Rehearing Denied July 10, 1972.
Wiener, Goldwater, Galatz & Raggio, and R. Gardner Jolley, Las Vegas, for appellant.
Breen, Young, Whitehead & Hoy, Reno, for respondent.


*905 OPINION
PER CURIAM:
Markoff brought suit to recover monthly benefits for total disability claimed to be due under an income protection disability policy issued by New York Life Insurance Company. The district court barred recovery and entered judgment for New York Life since false statements in Markoff's application for insurance were found to have intentionally been made, were relied upon by the company and materially affected the acceptance of the risk and the hazard assumed. NRS 692.040(3). Although we do not have a complete transcript of the evidence, it is apparent from the partial record before us that this finding is amply supported and we may not tamper with it. Other assigned errors are without substance.
Affirmed.
ZENOFF, C.J., and BATJER, MOWBRAY, THOMPSON and GUNDERSON, JJ., concur.